       Case 4:19-cr-00475 Document 11 Filed on 07/03/19 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 03, 2019
                       IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
                       Plaintiff,            §
                                             §
vs.                                          §      CRIMINAL ACTION NO. H-19-475-1
                                             §
REZIK SAQER,                                 §
                                             §
                       Defendant.            §


                            REPORT AND RECOMMENDATION

       On July 3, 2019, Defendant Rezik Saqer appeared with counsel for re-arraignment before

the undersigned magistrate judge, the matter having been referred by the District court pursuant

to 28 U.S.C. §636(b). Defendant appeared for the purpose of entering a guilty plea to Count 1 of

the Criminal Information charging him with conspiracy to commit healthcare fraud in violation

of 18 U.S.C. § 1349.

       Defendant Rezik Saqer consented in writing to plead guilty before a United States

Magistrate Judge. After a conducting a hearing as prescribed by Rule 11 of the Federal Rules of

Criminal Procedure, this court makes the following findings of fact:

       1.     Defendant Rezik Saqer, after consultation with counsel of record and with the
              approval of the government, has knowingly and voluntarily consented to be
              advised of his rights and to enter a plea of guilty before a U.S. Magistrate Judge
              subject to final approval and imposition of sentence by Chief United States
              District Judge Lee H. Rosenthal.
       2.     Defendant Rezik Saqer is fully competent and capable of entering an informed
              plea.
       3.     Defendant Rezik Saqer is aware of the nature of the charges, the maximum
              punishment range and other penalties that may be imposed at sentencing.
       4.     Defendant Rezik Saqer understands his constitutional and statutory rights and
              wishes to waive those rights.
       5.     Defendant Rezik Saqer understands that the sentencing judge is not bound by any
              recommendation on sentencing made by either counsel for the government or
          Case 4:19-cr-00475 Document 11 Filed on 07/03/19 in TXSD Page 2 of 2
•

                  counsel for the defendant, and that if a recommendation on sentencing is not
                  followed by the sentencing judge, he may not withdraw his plea of guilty.
           6.     Defendant Rezik Saqer's plea of guilty is a knowing and voluntary plea supported
                  by an independent basis in fact containing each of the essential elements of the
                  offense charged in Count 1 of the Criminal Information charging him with
                  conspiracy to commit healthcare fraud in violation of 18 U.S.C. § 1349.

           Based upon the foregoing, it is RECOMMENDED that the guilty plea of Defendant

    Rezik Saqer to Count 1 of the Criminal Information charging him with conspiracy to commit

    healthcare fraud in violation of 18 U.S.C. § 1349, be accepted by the court and that Rezik Saqer

    be adjudged guilty of the offense alleged in Count 1 of the Criminal Information charging him

    with conspiracy to commit healthcare fraud in violation of 18 U.S.C. § 1349. The Clerk shall

    send copies of this Report and Recommendation to the respective parties who have fourteen (14)

    days from receipt to file written objections to this Report and Recommendation pursuant to

    General Order 2002-13. A party's failure to file written objections shall bar that party from

    attacking on appeal the factual findings and legal conclusions contained in the Report and

    Recommendation.

           The original of any written objections shall be filed with the United States District Clerk,

    P.O. Box 61010, Houston, Texas, 77208. Copies of objections shall be mailed to opposing

    parties and to the chambers of the undersigned, 515 Rusk, Suite 8608, Houston, Texas 77002.

           SIGNED at Houston, Texas, this 3rd day of July, 2019.

                                                          Q~~
                                                        Christina A. Bryan
                                                        United States Magistrate Judge
